USCA4 Appeal: 21-6750     Doc: 16         Filed: 12/20/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6624


        JEFFREY CORPORAL,

                            Plaintiff - Appellant,

                     v.

        H. CARR; WARDEN WEBER; COMMISSIONER HILL; SECRETARY GREEN,

                            Defendants - Appellees.



                                              No. 21-6750


        JEFFREY CORPORAL,

                            Plaintiff - Appellant,

                     v.

        HARRY CARR; WARDEN WEBER; COMMISSIONER HILL; SECRETARY
        OFFICER GREEN,

                            Defendants - Appellees.




        Appeals from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:20-cv-00534-DKC)


        Submitted: October 24, 2022                                Decided: December 20, 2022
USCA4 Appeal: 21-6750      Doc: 16         Filed: 12/20/2022    Pg: 2 of 4




        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        No. 21-6624, affirmed; No. 21-6750, dismissed by unpublished per curiam opinion.


        Jeffrey Corporal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6750      Doc: 16         Filed: 12/20/2022     Pg: 3 of 4




        PER CURIAM:

               In No. 21-6624, Jeffrey Corporal appeals the district court’s order granting

        summary judgment in favor of Defendants, denying Corporal’s partial motion for summary

        judgment, and denying relief on Corporal’s 42 U.S.C. § 1983 complaint. * Corporal alleged

        that Defendant Harry Carr used excessive force against him by unjustifiably spraying him

        with pepper spray and that all Defendants subjected him to unconstitutional conditions of

        confinement.

               Summary judgment is appropriate “if the movant shows that there is no genuine

        dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

        Fed. R. Civ. P. 56(a). “We review de novo a district court’s grant or denial of a motion for

        summary judgment, construing all facts and reasonable inferences therefrom in favor of

        the nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th

        Cir. 2018). Corporal’s claims are governed by the Eighth Amendment’s prohibition

        against cruel and unusual punishment. See Brooks v. Johnson, 924 F.3d 104, 112 (4th Cir.

        2019) (excessive force); Porter v. Clarke, 923 F.3d 348, 355 (4th Cir. 2019) (conditions of

        confinement); see also Gordon v. Schilling, 937 F.3d 348, 356 n.11 (4th Cir. 2019)

        (observing that “[t]he Eighth Amendment’s proscription of cruel and unusual punishments



               *
                It appears that Corporal filed appeal No. 21-6750 in anticipation that the district
        court would deny his motion to reopen the time period to file an appeal of the court’s
        summary judgment order. However, the court granted that motion and deemed timely
        Corporal’s notice of appeal in No. 21-6624. Accordingly, Corporal’s appeal from the
        denial of summary judgment is properly before this court in No. 21-6624, and we will
        therefore dismiss as moot No. 21-6750.

                                                     3
USCA4 Appeal: 21-6750         Doc: 16      Filed: 12/20/2022      Pg: 4 of 4




        is applicable to the States through the Fourteenth Amendment”). Eighth Amendment

        claims “involve[] both an objective and a subjective component” that an inmate must

        satisfy in order to merit relief. Brooks, 924 F.3d at 112; see Porter, 923 F.3d at 355.

               We have reviewed the record in light of these standards and find no reversible error

        in the district court’s determination that the relevant Defendants were entitled to summary

        judgment on each claim. Accordingly, we affirm the district court’s order. Corporal v.

        Carr, No. 8:20-cv-00534-DKC (D. Md. filed Feb. 5 & entered Feb. 8, 2021).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                        No. 21-6624, AFFIRMED;
                                                                        No. 21-6750, DISMISSED.




                                                     4